Exhibit 10.4

 

LOGO [g943463g53r42.jpg]

June 16, 2015

Dear Paul:

LaserLock Technologies, Inc. (the “Company”) is pleased to offer you (“you” and
its correlatives) full-time employment as Chief Executive Officer.

You agree to devote your full-time and best efforts to the business and
interests of the Company and its affiliates, and to abide by and carry out the
Company’s policies and procedures from time to time in effect.

1. Compensation. You will be entitled to a base salary computed at an annual
rate of $200,000 (pro rated for partial years). All payments will be made net of
all applicable withholding taxes and in accordance with the Company’s
then-current payroll practices (currently, two times per month). In addition,
subject to approval by the Company’s Board of Directors, you will be awarded, on
a one-time basis, 42,500,000 options (the “Options”) to purchase a total of
42,500,000 shares of common stock of the Company, par value $0.01 (the “Option
Shares”), vesting quarterly over 2 years, under the Company’s 2013 Comprehensive
Incentive Compensation Plan Equity Incentive Plan. The Options will be evidenced
by, and subject to the terms of, an Option Agreement, a form of which is
attached hereto as Exhibit A. In addition, subject to approval by the Company’s
Board of Directors, you will be awarded, on a one-time basis, 25,500,000
restricted stock units (the “RSUs”) related to the Company’s common stock, $0.01
par value per share (the “RSU Shares”), vesting over a two year period with
one-half vesting on the one-year anniversary of commencing employment and
one-eigth vesting ratably on a quarterly basis thereafter, under the Company’s
2013 Comprehensive Incentive Compensation Plan. The RSUs will be evidenced by,
and subject to the terms of, a Restricted Stock Unit Agreement, a form of which
is attached hereto as Exhibit B. In addition, on an annual basis, or such other
period to be determined by the Company, you shall be entitled to be considered
for a bonus. The size of such periodic bonus and the criterion for receipt of
such periodic bonus shall be determined by the Company. The Options and RSUs are
subject to adjustment, as provided in the Plan, in the event of a stock split,
reverse stock split or other events affecting the holders of Shares after the
date hereof. Furthermore, should the company affect a reverse stock split prior
to the employee’s start date, the amount of Options and RSUs provided for in
this offer letter should be adjusted to account for the reverse stock split.

2. Employee Benefits. As a full-time employee, you will be eligible to
participate in all benefit programs that are generally available to the
Company’s employees, including Company-subsidized medical, dental, and vision
insurance coverage and, at your election, life insurance and/or long-term
disability coverage. Additionally, you will be eligible to take up to four
(4) weeks of paid time off per year.

 

LASERLOCK TECHNOLOGIES, INC. Telephone: (202) 400-3700 3112 M Street NW
Facsimile: (202) 400-3701 Washington, DC 20007



--------------------------------------------------------------------------------

June 16, 2015

Page 2 of 3

3. Policies and Procedures. As an employee of the Company, you will be required
to comply with all applicable state and federal regulations, and internal
compliance policies and procedures in effect from time to time.

4. Representations and Warranties. You represent and warrant to the Company that
(i) your agreement to the terms of this letter agreement and the performance of
your duties and obligations contemplated hereunder will not violate or conflict
with the provisions of any other agreement, understanding or order to which you
are a party or by which you are bound; (ii) you have never been suspended,
censured, or otherwise subjected to any disciplinary action or other proceeding,
and you have not been notified that you are the subject of any investigation
that could result in any such suspension, censor, or other disciplinary action,
by any federal, state, or foreign governmental entity, by the attorney
disciplinary authorities of any state, or by any securities or commodity
exchange or self-regulatory organization; and (iii) you know of nothing that
could result in any determination by the finder of fact in any action or matter
(whether civil, criminal, regulatory or otherwise) relating to the circumstances
of your employment with any previous employer(s) that would either:
(A) adversely affect your ability to fully perform your duties as an employee of
the Company in the capacities described herein, or (B) would by their nature
cause material harm to your reputation and good standing within the Company’s
industry, or to the reputation of the Company or its affiliates. Any exceptions
to the foregoing must be described in factual detail and attached to this letter
agreement.

5. Confidentiality, Non-Disclosure, and Non-Interference Agreement. As a
condition of your employment with the Company, you will be required to sign the
attached Non-Disclosure and Non-Solicitation Agreement (“NDA”), which is hereby
incorporated herein by reference.

6. Employment at Will. You hereby acknowledge and agree that your employment
with the Company is at will. This means that although we hope your employment
relationship with us will be long-term, either you or the Company may terminate
this relationship with or without cause at any time and without any prior
notice, in which case your obligations under the NDA will continue in full force
and effect as specified therein. Neither this letter nor any other communication
should be construed as a contract of employment for a particular period of time.
The nature of your employment relationship may not be changed, except by written
agreement.

7. Entire Agreement. This agreement and the NDA constitute your entire agreement
with respect to matters set forth herein and therein, and supersede any prior
agreement(s) with respect thereto. Any changes or waiver of any of the terms of
this agreement must be in writing signed by both you and the Company. The
failure of the Company at any time to require performance of any of your
obligations under this agreement shall in no manner affect its right to enforce
the same at a later date. No waiver by the Company of any condition, or of any
breach, of this agreement shall be deemed to be or construed as a further or
continuing waiver of any such condition or breach.

*        *        *



--------------------------------------------------------------------------------

LOGO [g943463g53r42.jpg]

[Signature Page to Letter Agreement]

Please confirm your agreement to the foregoing by signing and returning one copy
of this agreement to the Company.

If you have any questions, please feel free to contact us. We look forward to
working with you.

 

Sincerely, LASERLOCK TECHNOLOGIES, INC. By:

 

Claudio Ballard Director By:

 

Jonathan Weinberger Director

 

Accepted and agreed as of the date first written above:

 

PAUL DONFRIED